Citation Nr: 1724701	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for bilateral hearing loss.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.

3.  Entitlement to service connection for ear pain.

4.  Entitlement to service connection for a left hand disability, to include as secondary to a service-connected left shoulder degenerative joint disease.

5.  Whether new and material has been received to reopen a claim for entitlement to service connection for a back disability, to include as secondary to a left shoulder degenerative joint disease.

6.  Entitlement to service connection for a left elbow disability, to include as secondary to a service connected left shoulder degenerative joint disease.

7.  Entitlement to a rating in excess of 10 percent for acne vulgaris of the face, chest and back with dyshidrotic eczema and tinea pedis of the feet (skin disability).

8.  Entitlement to an earlier effective date for a skin disability, currently evaluated at 10 percent.

9.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1994 to March 1998.

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted substantive appeal forms in August 2013 and September 2016, in which he requested a hearing before a Veterans Law Judge at the Washington, DC office, and at his local VA office, respectively.  In April 2017, the RO scheduled a hearing at the Washington, DC office to be held in June 2017.  In response, the Veteran submitted written notification dated May 2017, in which he indicated his wish to withdraw his hearing request because he was unable to afford travel to the Washington D.C. office.  He further indicated that he thought the hearing would be scheduled to be held at his local VA office.  

Although the Veteran submitted the May 2017 correspondence to withdraw his hearing request, it is clear that the Veteran's withdrawal was submitted because he is unable to attend a hearing in Washington, D.C.  Upon consideration of the September 2016 hearing request for a hearing at a local VA office and the Veteran's May 2017 correspondence indicating his thought that his hearing would be scheduled locally, the Board finds that a remand is warranted to schedule a hearing at his local VA office.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, and notify him of the date and time of the hearing.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




